DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3251437 to Moyer et al.
Re: claims 1, 8, 19, 21 and 22.  Moyer et al. show in figure 2 a system comprising: a brake assembly configured to be positioned within a wheel cavity of a wheel, wherein the brake assembly includes a torque tube 42a and at least one spline positioned on the torque tube, wherein the at least one spline, the torque tube, or the at least one spline and the torque tube define a cavity as labeled defining a cooling channel 104, and wherein the cooling channel defines a channel inlet, as labeled, and a plurality of channel outlets; and a distributor 106 configured to receive a cooling fluid and supply the cooling fluid to the channel inlet, wherein the cooling channel is configured to distribute the cooling fluid over a displacement substantially parallel to an axis of the wheel using the plurality of channel outlets when the distributor provides the cooling fluid to the cooling inlet and the brake assembly is positioned within the wheel cavity. 
[AltContent: textbox (Distributor outlet)][AltContent: textbox (Distributor inlet)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Spline )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel outlets)][AltContent: arrow][AltContent: textbox (Channel inlet)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Cavity)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    647
    669
    media_image1.png
    Greyscale

[AltContent: textbox (Substantially parallel displacement
and outboard direction)]

	Re: claim 10.  Moyer et al. show in figure 2 the limitation wherein the brake assembly comprises a disc stack 52a, 60a, and wherein the cooling channel 104 is configured to discharge the cooling fluid toward the disc stack as shown.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. in view of WO-2020074805 (WO’805).
Re: claim 2.  WO’805 teaches in figure 4 the use of a plurality of injectors for air distribution in the environment of a brake cooling system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the one cooling channel connected to the one distributor inlet and outlet of the distributor 106 of the brake cooling system of Moyer et al. to have included a plurality of cooling channels and a plurality of distributor inlets and outlets, in view of the teachings of WO’805, in order to provide greater airflow for improved cooling capacity and to provide a level of redundancy in case one path of airflow becomes clogged.  Also see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Re: claim 11.  WO’805 teaches in figure 4 the limitation wherein a distributor includes a header as labeled configured to receive cooling fluid, wherein the distributor defines a plurality of parallel fluid channels 66 or 68 in fluid communication with the header, wherein each parallel channel defines a distributor outlet shown at the end of the lead lines of numbers 66 or 68.
[AltContent: textbox (Header )][AltContent: arrow]
    PNG
    media_image2.png
    329
    314
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distributor of Moyer et al. to have included a header and a plurality of parallel fluid channels in fluid communication with the header, in view of the teachings of WO’805, in order to  provide greater airflow for improved cooling capacity and to provide a level of redundancy in case one path of airflow becomes clogged.  Also see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Re: claims 12 and 14.  Moyer et al. figure 3 teaches the use of a distributor header, labeled, shown concentric with element 304 being configured to surround an axis of a wheel and a plurality of cooling channels, labeled, distributed around the axis of the wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distributor header of Moyer et al., as modified, to have been configured to surround an axis of the wheel, in view of the teachings of Moyer et al. figure 3, in order to provide a means of more uniformly distributing the cooling air around the various circumferential sections of the disc brake assembly and not just in one section.     
[AltContent: textbox (Header)][AltContent: textbox (Cooling channels (other on opposite side))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    330
    312
    media_image3.png
    Greyscale



	Re: claim 13.  Moyer et al., as modified, teach in figure 2 of Moyer et al. the limitation wherein the distributor 106 is configured to engage a portion of the brake assembly i.e. the torque tube such that a translation of the portion of the brake assembly parallel to the axis of the wheel causes a translation of the header parallel to the axis of the wheel via the connection of the distributor to the torque tube as broadly recited.  
Claims 3, 4, 6, 15, 16, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. in view of CN-206609089 (CN’089).
Re: claims 3, 6, 15 and 20 .  CN’089 teaches in the English translation in the sentence beginning “Optionally, the evaporation condenser comprises a fan…” the limitation of a cooling system comprising a fan configured to supply the flow of cooling fluid to a distributor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distributor of the brake cooling system of Moyer et al. to have been connected to a fan, in view of the teachings of CN’089, in order to provide a means of promoting or encouraging fluid flow for increased brake cooling capacity.  With regards to claim 6, Examiner notes that the fan is configured to attached to a strut configured to support the wheel by virtue of the fan having mass with an attachable surface, as broadly and functionally recited and as best understood.  With regards to claim 15, also see the rejection of claim 1.
Re: claims 4 and 16.  CN’089 teaches a fan with a housing or portion that includes the components that make up the fan and also teaches in the same sentence mentioned in the rejection of claim 3 a fan exhaust.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distributor of the brake cooling system of Moyer et al. to have been connected to a fan exhaust, in view of the teachings of CN’089, in order to provide a means of promoting or encouraging fluid flow toward the brake assembly for increased brake cooling capacity.
Re: claim 18.  Moyer et al., as modified, teach in figure 2 of Moyer et al. the limitation wherein the brake assembly comprises a disc stack 52a, 60a, and wherein the cooling channel 104 is configured to discharge the cooling fluid toward the disc stack as shown.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. in view of CN-206609089 (CN’089) as applied above, and further in view of JP-2001500590 (JP’590) and US Patent 2925723 to Hagen et al.
JP’590 teaches in the English machine translation the use of a fan in a cooling system being in the form of a turbofan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fan of Moyer et al., as modified, to have been a turbofan, in view of the teachings of JP’590, in order to provide a means of improving brake cooling capacity by increasing cooling fluid distribution.
Hagen et al. teach in col. 5 lines 38-41 the use of a multi-stage compression fan or, particularly, a fan including a plurality of compression stages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fan of Moyer et al., as modified, to have included a plurality of compression stages, in view of the teachings of Hagen et al., in order to provide an additional means of improving brake cooling capacity by increasing cooling fluid distribution.
Claim 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. in view of CN-206609089 (CN’089) as applied above, and further in view of WO’805.
WO’805 teaches in figure 4 the use of a plurality of injectors for air distribution in the environment of a brake cooling system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the one cooling channel connected to the one distributor inlet and outlet of the distributor 106 of the brake cooling system of Moyer et al., as modified, to have included a plurality of cooling channels and a plurality of distributor inlets and outlets, in view of the teachings of WO’805, in order to provide greater airflow for improved cooling capacity and to provide a level of redundancy in case one path of airflow becomes clogged.  Also see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends from cancelled claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purposes, Examiner has interpreted claim 18 as depending from claim 15.
Claim Objections
Claims 11-13 are objected to because of the following informalities:  in claim 11 the phrase “each parallel channel” should be changed to --each parallel fluid channel-- for claim language consistency and to clearly distinguish the parallel fluid channels from the cooling channel of claim 1.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the combination of references applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
December 1, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657